Por los fundamentos consignados en la opinión emitida en el día de hoy en el caso No. 5784, Rubert Hermanos Inc., demandante-apelante, v. Antonio Hernández, demandado-apelado (43 D.P.R. 960), se revoca la sentenica. apelada que dictó la Corte de Distrito ele Bayamón en el caso de epígrafe con fecha 23 de junio de 1931, y en su lugar se dieta ésta declarando con lugar la demanda, sin costas, y en o i con-secuencia ordenando, como se ordena, el lanzamiento del demandado Anastacio Santos de la siguiente finca, propiedad de la demandante, a saber:
“Predio de terreno, lindante en sus cuatro puntos cardinales con la finca que más adelante se describe, el cual predio mide 61 varas por el Norte; 22 varas por su lado Sur; 51 varas por su lado Este y 66 varas por su lado Oeste, equivalente más o menos a tres euerdas con ochenta y ocho céntimos de otra. ’ ’
Esta finca forma parte de la que aparece inscrita a-favor de la demandante al folio 197 del tomo 10 de Vega Alta, finca 465, inscrip-ción primera, bajo la siguiente descripción:
“Rústica — Parcela de terreno radicada en los barrios de Punto Blanco, Sabana y Cerro Gordo, del término Municipal de Veg'a Alta, P. R., compuesta de novecientas cuarenta y ocho cuerdas con sesenta y cinco céntimos de otra, equivalentes a 372 hectáreas, 85 áreas y 57 centiáreas, lindante por el Norte con el mar, (Océano Atlántico) Mister G. Y. Waymouth antes, hoy don Eloy Her-nández y Mr. Moore; por el Sur con la Central Carmen y Mr. Moore; por el Este con Mr. G. Y. Waymouth antes, hoy don Eloy Hernández, la Central Carmen y Mr. Moore; y por el Oeste con Rubert Hermanos, Inc.”
El lanzamiento se verificará por el Márshal de la Corte sentencia-dora dentro del término de veinte días, contados a partir de la fecha *1036en que esta sentencia sea recibida en la Corte de Distrito de Bayamón, de acuerdo con lo prescrito por la ley sobre desahucio, Leyes de 1905, página 286 y 290.